Citation Nr: 1444212	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-23 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for irritable colon syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted an increased (30 percent) rating for irritable colon syndrome, effective from September 30, 2005.  The RO in Newark, New Jersey currently has jurisdiction over the Veteran's claim.

In September 2012, the Board denied the claim for a rating in excess of 30 percent for irritable colon syndrome.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2013, the Court set aside the Board's September 2012 decision and remanded the case for readjudication in compliance with directives specified in a July 2013 Joint Motion filed by counsel for the Veteran and VA.

The Board remanded this matter in March 2014 for further development in compliance with the Joint Motion.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's irritable colon syndrome is manifested by alternating diarrhea and constipation, abdominal pain, and occasional fecal leakage; there have been no involuntary bowel movements and there has been no complete loss of sphincter control.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for irritable colon syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7319 (2013).

2.  The criteria for a separate 10 percent rating for fecal leakage have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7332 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; $4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2005, the RO notified the Veteran of the evidence needed to substantiate her claim for an increased rating for irritable colon syndrome.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in a March 2006 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The November 2005 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  She was notified in the letter that medical or lay evidence could be submitted to substantiate her increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which her disability had worsened.

The March 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that she has received any relevant post-service private medical treatment for her service-connected irritable colon syndrome.  In addition, the Veteran was afforded VA examinations to assess the severity of her irritable colon syndrome.

A September 2006 VA mental health evaluation note indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for depression.  Any SSA disability records pertaining to a psychiatric disability are not relevant to the current claim for an increased rating for irritable colon syndrome and there is otherwise no indication that any SSA records are relevant to the Veteran's increased rating claim.  Thus, as any available SSA disability records are not relevant to the issue on appeal, VA has no duty to attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

In a September 2012 statement, the Veteran's representative contended that an October 2011 VA examination conducted for purposes of assessing the severity of the service-connected irritable colon syndrome was inadequate.  Specifically, it was argued that the claims file was not reviewed by the examiner, that the examiner did not discuss specific VA treatment records which reportedly showed a worsening of the Veteran's disability, and that the examiner did not indicate whether the severity of the Veteran's disability warranted an increased rating.

Initially, the Board notes that it is not essential that the claims file be reviewed in a rating examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (medical opinion cannot be discounted solely because the opining physician did not review the claims folder).  In this case, the only post-service medical records in VA's possession that are relevant to the claim period are VA treatment records and VA examination reports.  The October 2011 examiner indicated that the Veteran's computerized VA treatment records had been reviewed.  Also, a history was obtained from the Veteran during the course of the examination and there is otherwise no allegation or indication that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).

Additionally, it is not the function of the examiner to state whether the Veteran should be afforded an increased rating.  Rather, this is the function of the adjudicators.  The examiner reported the Veteran's symptoms and the objective findings made during the examination, but appropriately left it to the adjudicators to determine the rating to be assigned.  The examiner reviewed the Veteran's treatment records and she was not required to discuss every piece of evidence (including the records identified by the Veteran's representative in its September 2012 statement).  Overall, the October 2011 VA examination report contains the findings necessary to rate the Veteran's irritable colon syndrome and was the product of an in-person examination and consideration of the Veteran's reported symptoms.  Hence, the October 2011 VA examination is adequate.

Moreover, although the most recent VA examination for the Veteran's service-connected irritable colon syndrome took place in 2011, she has not reported any change in her disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for the service-connected irritable colon syndrome need not be conducted.

In its March 2014 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all relevant treatment records contained in the East Orange Vista electronic records system and dated from September 2004 through April 2006, from December 2006 through May 2007, and since May 2008.  The AOJ was also instructed to issue a supplemental statement of the case if the Veteran's claim was not granted in full.  As explained above, all relevant post-service VA treatment records (including those contained in the East Orange Vista electronic records system and dated from September 2004 through April 2006, from December 2006 through May 2007, and since May 2008) have been obtained and associated with the record.  Additionally, a supplemental statement of the case was issued in June 2014.  

Therefore, with regard to the claim decided herein, the AOJ substantially complied with all of the Board's March 2014 remand instructions.  VA has no further duty to obtain any additional records or provide additional examinations with respect to this claim.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's irritable colon syndrome is rated under 38 C.F.R. § 4.114, DCs 7333-7319.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the Veteran's gastrointestinal disability has been described as irritable colon syndrome (DC 7319), which has apparently been rated 30 percent disabling on the basis of symptoms of irritable colon syndrome (as described in DC 7319) and fecal leakage (as described in DC 7333); however, DC 7333 is applicable to stricture of the rectum and anus.  The Veteran does not have stricture of the rectum and anus and service connection has not been granted for any such disability.  The Veteran's fecal leakage is more properly rated under 38 C.F.R. § 4.114, DC 7332 as impairment of sphincter control.

Under DC 7319, a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  This is the maximum scheduler rating under DC 7319.  38 C.F.R. § 4.114, DC 7319.

Under DC 7332, the following ratings apply: a noncompensable rating is warranted for healed or slight impairment of sphincter control without leakage; a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.

In this case, the Veteran reported during a December 2005 VA examination that she experienced fecal soilage of her underclothes and fecal leakage.  Although her symptoms had initially been triggered by certain foods, they were triggered by "almost anything" at the time of the December 2005 examination.  She did not experience any rectal bleeding, weight loss, anorexia, fever, or chills.  There was no abdominal pain at the time of the examination, but such pain did develop once a day and would last for up to an hour at a time.  The pain was 5-8/10 in intensity and was alleviated by walking.

Examination revealed that the Veteran was sitting comfortably and in no acute distress.  The abdomen was mildly tender in all quadrants, but it was soft, bowel sounds were normal, there was no rebound or guarding, and no masses were present.  The Veteran was diagnosed as irritable colon syndrome.

VA treatment records dated from September 2005 to August 2007 and an August 2008 statement from the Veteran's representative include reports of alternating diarrhea and constipation, intermittent abdominal pain/cramping, and "extreme discomfort" on a daily basis.  The Veteran used pads and diapers due to "accidents."  She had not lost any weight and did not experience any rectal pain/bleeding, melena, hematochezia, weight loss, or change in bowel habits.  She used medications to treat her gastrointestinal symptoms.  

Examinations revealed that the abdomen was soft, non-tender, and non-distended, that bowel sounds were normal, and that there were no masses or organomegaly.  There was some decrease of sphincter tone, but it was able to contract.  A colonoscopy conducted in 2006 revealed nonbleeding vascular ectasia and asymptomatic hemorrhoids.  Diagnoses of irritable bowel syndrome were provided.

The October 2011 VA examination report and a February 2012 VA gynecological annual follow up note reflect that the Veteran reportedly experienced alternating diarrhea and constipation.  Diarrhea occurred 2 to 3 times each week and consisted of approximately 3 to 5 bowel movements which were watery and occasionally loose.  Constipation followed such periods of diarrhea.  She also experienced abdominal cramps as well as leakage during periods of diarrhea.  Her colon was irritated by certain foods (e.g., grapes and fried foods) and diarrhea was increased by anxiety and stress.  There was no rectal bleeding, weight loss, fever, or chills.  The Veteran used pads to prevent leakage and used medications to treat her gastrointestinal symptoms.

Examinations revealed that the Veteran was well built and nourished and in no acute distress.  There were increased bowel sounds, but her abdomen was soft and non-distended and there was no tenderness, organomegaly, rigidity, or masses.  Sphincter tone was normal and there were no rectal masses.  The Veteran was diagnosed as having irritable bowel syndrome.

The above evidence reveals that during the entire claim period the Veteran's irritable colon syndrome has been manifested by alternating diarrhea and constipation, intermittent abdominal pain, and fecal leakage.  The Veteran is already in receipt of the maximum schedular rating for irritable colon syndrome under DC 7319 (i.e., a 30 percent rating), which is representative of severe irritable colon syndrome with alternating diarrhea and constipation, with more or less constant abdominal distress.  Thus, this is the maximum rating allowable and a higher rating is not warranted under DC 7319 on the basis of the Veteran's diarrhea, constipation, or abdominal pain at any time during the claim period.  38 C.F.R. § 4.114, DC 7319.

The Veteran has also reported fecal leakage and the use of pads and diapers to control such leakage.  She reported during the October 2011 VA examination that leakage occurred during periods of diarrhea and that diarrhea occurred 2 to 3 times each week.  These symptoms most closely approximate the criteria for a 10 percent rating under DC 7332, which contemplates occasional moderate fecal leakage.  The Board finds that the Veteran's fecal leakage is a separate and distinct symptom from her diarrhea, for which she is already being compensated under DC 7319.  Hence, a separate 10 percent rating under DC 7332 is warranted on the basis of occasional moderate fecal leakage.  A rating higher than 10 percent under DC 7332 is not warranted at any time during the claim period as there is no evidence of involuntary bowel movements or complete loss of sphincter control.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7332. 

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected irritable colon syndrome.  The symptoms associated with this disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, the symptoms of this disability include diarrhea, constipation, abdominal pain, and fecal leakage.  Diarrhea, constipation, and abdominal pain are included in the criteria for a 30 percent rating under DC 7319 and fecal leakage is contemplated under DC 7332.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected irritable colon syndrome during the claim period.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed during the claim period and is in receipt of SSA disability benefits for a psychiatric disability; however, she has not reported, and the evidence does not otherwise reflect, that she has been unemployed due to any service-connected disability or that she is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to a rating in excess of 30 percent for irritable colon syndrome is denied.

Entitlement to a separate 10 percent rating for fecal leakage is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


